              Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 1 of 31




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION

ALIVECOR, INC.,

                    Plaintiff

v.                                                        Civil Action No.: 6:20-cv-1112

APPLE, INC.,

                    Defendant

                            COMPLAINT FOR PATENT INFRINGEMENT

          Plaintiff AliveCor, Inc. (“AliveCor” or “Plaintiff”) for its Complaint for Patent

infringement (“Complaint”) against Apple Inc. (“Apple” or “Defendant”), hereby alleges as

follows:

                                             THE PARTIES

         1.        Plaintiff AliveCor, Inc. is a Delaware corporation having its principal place of

business at 444 Castro St, Suite 600, Mountain View, CA 94041.

         2.        AliveCor is the owner by assignment of U.S. Patent No. 10,595,731 (“the ’731

Patent”) (attached as Exhibit 1), U.S. Patent No. 10,638,941 (“the ’941 Patent”) (attached as Exhibit

2), and U.S. Patent No. 9,572,499 (“the ’499 Patent”) (attached as Exhibit 3) (collectively, the

“Patents-in-Suit”).

         3.        Defendant Apple Inc. is a California corporation with a principal place of business

at One Apple Park Way, Cupertino, California 95014. Apple can be served through its registered

agent, CT Corporation System, 818 W. Seventh Street, Suite 930, Los Angeles, California, 90017.

         4.        Apple is registered to do business in Texas.

         5.        Apple has regular and established places of business in this District, including, at

3121 Palm Way, Austin, Texas, 2901 S. Capital of Texas Hwy., Austin, TX, and 12535 Riata Vista
Circle, Austin, Texas, and 5501 West Parmer Lane, Austin, Texas. Apple employs thousands of

00811-99581/12425329.9
                                                                                                Page | 1
              Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 2 of 31




people, including hundreds of engineers, logistics managers, and other employees who work at

these locations in Texas. The work done at these Apple locations in Texas includes work related to

the Apple Watch.

         6.        The Apple Watch Planning Manager and the Americas Supply and Demand Planner

work in Austin, Texas. These Apple employees likely have relevant information relating to, for

example, product planning, marketing, historical sales, and forecasted sales of the infringing

products.

         7.        Apple’s Digital Strategy Program Manager is also located in Austin, Texas.

According to the Digital Strategy Program Manager’s LinkedIn profile, Apple created and managed

the introduction of the Apple Watch ECG application, which is the accused technology in this

litigation, in Austin. Apple’s Digital Strategy Program Manager likely has information relevant to

Apple’s infringement and the amount of damages due.

         8.        Doctors at the Dell Medical School at the University of Texas at Austin as well as

the Ascension Seton Medical Center in Austin, Texas also performed a first of its kind study of the

infringing Apple products and features. These doctors performed a study to confirm the accuracy

of the accused Apple products and features, and validate the use of the accused Apple watch for

patients and health care providers. The results of the study were published in a paper entitled “A

comparison of manual electrocardiographic interval and waveform analysis in lead 1 of 12-lead
ECG and Apple Watch ECG: A validation study.” (Attached as Exhibit 4). As described by the

doctors who conducted the study, the Apple Watch Series 4 (AW) “contains built-in software and

hardware to perform a single-lead electrocardiogram (ECG) and detect atrial ﬁbrillation.” Ex. 4 at

30. The goal of the study was to “compare the accuracy and correlation of the intervals and

waveforms derived from the single-lead AW ECG with lead 1 of a standard 12-lead ECG by

performing manual interval measurements and waveform analysis in a healthy adult population.”

Id. The study’s participants, all of whom used the infringing devices during the investigation, were

also located in and around Austin, Texas. Id. at 31. Finally, the doctors who performed the study—



00811-99581/12425329.9
                                                                                              Page | 2
              Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 3 of 31




all of whom appear to be located in Austin, Texas—have relevant, discoverable information

regarding infringement, validity, and damages. Id. at 30.

         9.        Apple has hired or is hiring engineers to join Apple’s Austin-based Custom Silicon

Management Group. The Austin-based Custom Silicon Management Group will likely have unique

information relevant to infringement including but not limited to information regarding product

design, the relevant functionality, and product performance.

         10.       Apple also has a physical place of business in the Western District of Texas

including Apple Stores at Barton Creek Square, Austin, Texas and at Apple Domain Northside,

Austin, Texas. Apple uses, offers for sale and sells series 4 and later version of Apple’s Watch with

the ECG Application installed.

         11.       Apple has placed or contributed to placing infringing products like the Apple Watch

into the stream of commerce via an established distribution channel knowing or understanding that

such products would be sold and used in the United States, including in the Western District of

Texas. On information and belief, Apple also has derived substantial revenues from infringing acts

in the Western District of Texas, including from the sale and use of infringing products like the

Apple Watch.

                                     JURISDICTION AND VENUE

         12.       This is an action for patent infringement arising under the patent laws of the United
States, Title 35 of the United States Code. Accordingly, this Court has subject matter jurisdiction

pursuant to 28 U.S.C. §§ 1331 and 1338(a).

         13.       This Court has specific personal jurisdiction over Defendant at least in part because

Defendant conducts business in this Judicial District. AliveCor’s causes of action arise, at least in

part, from Defendant’s contacts with and activities in the State of Texas and this Judicial District.

Upon information and belief, Defendant has committed acts of infringement within the State of

Texas and this Judicial District by, inter alia, directly and/or indirectly using, selling, offering to

sell, or importing products that infringe one or more claims of the ’731 Patent, the ’941 Patent,
and/or the ’499 Patent.

00811-99581/12425329.9
                                                                                                 Page | 3
             Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 4 of 31




         14.       Defendant has committed acts within this District giving rise to this action and has

established sufficient minimum contacts with the State of Texas such that the exercise of

jurisdiction would not offend traditional notions of fair play and substantial justice.

         15.       Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b), (c), and

1400(d) because (1) Defendant has done and continues to do business in this Judicial District, (2)

Defendant has a regular and established place of business in this Judicial District, and (3) Defendant

has committed and continues to commit acts of patent infringement in this Judicial District by, inter

alia, directly and/or indirectly using, selling, offering to sell, or importing products that infringe

one or more claims of the ’731 Patent, the ’941 Patent, and/or the ’499 Patent.

                                         ASSERTED PATENTS

         16.       AliveCor is the owner, by assignment, of U.S. Patent No. 10,595,731, titled

“Methods and systems for arrhythmia tracking and scoring.” A true and correct copy of U.S. Patent

No. 10,595,731 granted by the U.S. Patent & Trademark Office is attached as Exhibit 1.

         17.       AliveCor is the owner, by assignment, of U.S. Patent No. 10,638,941, titled

“Discordance monitoring.” A true and correct copy of U.S. Patent No. 10,638,941 granted by the

U.S. Patent & Trademark Office is attached as Exhibit 2.

         18.       AliveCor is the owner, by assignment, of U.S. Patent No. 9,572,499, titled “Methods

and systems for arrhythmia tracking and scoring.” A true and correct copy of U.S. Patent No.
9,572,499 granted by the U.S. Patent & Trademark Office is attached as Exhibit 3.

                                            BACKGROUND

         19.       Cardiovascular diseases are the leading cause of death in the world. In the United

States, heart disease is the leading cause of death for men, women, and people of most racial and

ethnic groups. https://www.cdc.gov/heartdisease/facts.htm. One person dies every 36 seconds in

the United States from cardiovascular disease. Id. About 655,00 Americans die from heart disease

each year. Id.

         20.       Arrhythmia is a cardiac condition in which the electric activity of the heart is
irregular or is faster (tachycardia) or slower (bradycardia) than normal. ’499 Patent at 1:31-33.

00811-99581/12425329.9
                                                                                                Page | 4
              Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 5 of 31




Arrhythmias can cause cardiac arrest and even sudden cardiac death. Id. at 1:33-35. Atrial

fibrillation is the most common cardiac arrhythmia. Id. at 1:35-36. In atrial fibrillation, electrical

conduction through the ventricles of the heart is irregular and disorganized. Id. at 1:36-38. Atrial

fibrillation symptoms include palpitations, shortness of breath, fainting, chest pain, or congestive

heart failure. Id. at 1:38-40. Atrial fibrillation is also associated with atrial clot formation. Id. at

1:40-42. In some cases, after a clot forms it can migrate causing, among other things, stroke. Id.

          21.       Arrhythmias may occur continuously or may occur intermittently. ’941 Patent at

1:34-35. Continuous arrhythmias are always present or almost always present. Id. at 1:40-43. Thus,

they can be easily diagnosed with well-known diagnosis equipment and techniques. Id. For

intermittent arrhythmias, however, the normal diagnosis equipment and techniques only work if the

arrhythmia occurs during the diagnostic procedure. Id. at 1:43-49.

          22.       Unlike continuous arrhythmias, diagnosing intermittent arrhythmias is difficult,

because, for example, it is not practical to be prepared to apply known diagnostic equipment and

techniques at the exact time that an individual experiences an intermittent arrhythmia. Id. at 49-53.

This particular difficulty may be compounded when an individual is not aware that they are

experiencing an intermittent arrhythmia so that they would not, for example, seek out a health care

provider during the intermittent arrhythmia. Id. at 1:53:57. The inventors of the ’731, the ’941, and

the ’499 Patents were thus presented with a technical problem: how to provide an arrhythmia
diagnosis when the known diagnostic equipment and techniques were unavailable and/or

unfeasible. ’941 Patent at 1:26-3:26; ’499 Patent at 1:20-2:4.

          23.       The claims of the ’731, the ’941, and the ’499 Patents are novel, unconventional and

focus on specific means and methods of using specialized sensors in a wearable device to improve

upon existing cardiac monitoring technology. The Patents-in-Suit explain the state of the art in

arrhythmia diagnosis, the limitations in known diagnostic techniques and diagnostic equipment,

and the need for the inventors’ improvement in diagnostic techniques and equipment. ’941 Patent

at 1:26-3:26; ’499 Patent at 1:20-2:4. The claims then recite specific and novel implementations of
apparatus and methods used for diagnosing intermittent arrhythmias that address the limitations in

 00811-99581/12425329.9
                                                                                                 Page | 5
             Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 6 of 31




the prior art including the requirement that the users be aware of the potential arrhythmia and have

ready access to specialized diagnostic equipment in a clinical setting. In the Patents-in-Suit, a

unique and novel combination of sensors are used to sense certain parameter values such as, for

example, heart rate and activity level, which are then analyzed to predict or determine the presence

of an arrhythmia. See, e.g., ’731 Patent at 26:27-52. These novel wearable devices differ from the

disclosed and known prior art for several reasons including the incorporation and coordinated use

of photoplethysmography (“PPG”), electrocardiography (“ECG”), and movement sensors in order

to collect accurate, real-time cardiac data of the user and compare such data to the expected cardiac

data based on the activity level of the user. Id. at 4:46-5:29. The claimed invention thus offers a

uniquely convenient heart monitoring apparatus and method that leverages wearability, specialized

sensors, and machine learning to generate more accessible and effective diagnosis of potentially

dangerous arrhythmia conditions.

                                                COUNT I

                          Apple’s Infringement of U.S. Patent No 10,595,731

         24.       AliveCor restates and incorporates by reference all of the allegations made in the

preceding paragraphs as though fully set forth herein.

         25.       AliveCor is the owner, by assignment, of U.S. Patent No. 10,595,731, titled

“Methods and systems for arrhythmia tracking and scoring.” A true and correct copy of U.S. Patent
No. 10,595,731 granted by the U.S. Patent & Trademark Office is attached as Exhibit 1.

         26.       Defendant Apple has infringed, and is continuing to infringe, literally or under the

doctrine of equivalents, at least independent claim 1 of the ’731 Patent by making, using, selling,

and/or offering for sale its Apple Watch Series 4 and later devices with the ECG App (“Apple

Accused Products”) in the United States, in violation of 35 U.S.C. § 271(a). See, e.g.,

https://support.apple.com/guide/watch/ecg-apdea4c50a57/7.0/watchos/7.0.           Apple     has      also

infringed, and is continuing to infringe, literally or under the doctrine of equivalents claims 2, 12,

and 13 of the ’731 Patent.



00811-99581/12425329.9
                                                                                                  Page | 6
             Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 7 of 31




         27.       At least as of the filing of the complaint, Defendant Apple has knowledge of the

’731 Patent.

         28.       As a non-limiting example, the Apple Watch Series 5 is a smart watch to detect the

presence of an arrhythmia of a user as required by claim 1 of the ’731 Patent. As a way of

illustration, the Apple Watch Series 5 is a smart watch that can detect the presence of an arrhythmia.

According to the Apple website,

         “Your finger can tell you a lot about your heart. Electrodes built into the Digital Crown and

         the back crystal work together with the ECG app to read your heartʼs electrical signals.

         Simply touch the Digital Crown to generate an ECG waveform in just 30 seconds. The ECG

         app can indicate whether your heart rhythm shows signs of atrial fibrillation — a serious

         form of irregular heart rhythm — or sinus rhythm, which means your heart is beating in a

         normal pattern.”

https://www.apple.com/apple-watch-series-5/.




https://www.apple.com/healthcare/apple-watch/.




00811-99581/12425329.9
                                                                                               Page | 7
             Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 8 of 31




         29.       The Apple Watch Series 5 includes a processing device, i.e. a 64-bit dual-core S5

processor.




https://www.apple.com/watch/compare/.

         30.       The Apple Watch Series 5 includes a PPG sensor operatively coupled to the

processing device.




00811-99581/12425329.9
                                                                                             Page | 8
             Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 9 of 31




https://support.apple.com/en-us/HT204666#sensors.

         31.       The Apple Watch Series 5 includes an ECG sensor, comprising two or more ECG

electrodes, the ECG sensor operatively coupled to the processing device.




00811-99581/12425329.9
                                                                                        Page | 9
            Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 10 of 31




https://support.apple.com/en-us/HT204666#sensors.

          32.      The Apple Watch Series 5 includes a display operatively coupled to the processing

device.




https://support.apple.com/en-us/HT204666#sensors.

          33.      The Apple Watch Series 5 includes a memory, operatively coupled to the processing

device, the memory having instructions stored thereon.




00811-99581/12425329.9
                                                                                            Page | 10
            Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 11 of 31




https://www.apple.com/watch/compare/.

         34.       The Apple Watch Series 5 includes memory having instructions stored thereon that,

when executed by the processing device, cause the processing device to receive PPG data from the

PPG sensor.




00811-99581/12425329.9
                                                                                            Page | 11
            Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 12 of 31




https://support.apple.com/en-us/HT204666#sensors.

         35.       The Apple Watch Series 5 includes memory having instructions stored thereon that,

when executed by the processing device, cause the processing device to detect, based on the PPG
data, the presence of an arrhythmia.


00811-99581/12425329.9
                                                                                            Page | 12
            Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 13 of 31




         36.       The Apple Watch Series 5 includes memory having instructions stored thereon that,

when executed by the processing device, cause the processing device to receive ECG data from the

ECG sensor.




https://support.apple.com/en-us/HT208955.

         37.       The Apple Watch Series 5 includes memory having instructions stored thereon that,

when executed by the processing device, cause the processing device to confirm the presence of the

arrhythmia based on the ECG data.




00811-99581/12425329.9
                                                                                            Page | 13
            Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 14 of 31




https://support.apple.com/en-us/HT208955.




See also, e.g., September 11, 2018 FDA Letter to Apple, attached as Exhibit 5.

         38.       This description is based on publicly available information and a reasonable

investigation of the structure and operation of the Apple Accused Products. AliveCor reserves the

right to modify this description, including, for example, on the basis of information about the Apple

Accused Products that it obtains during discovery.

         39.       Apple’s infringement has damaged and continues to damage AliveCor in an amount

yet to be determined, but at least a reasonable royalty and/or the lost profits that AliveCor would

have made but for Apple’s acts of infringement.

         40.       This is an exceptional case. AliveCor is entitled to attorneys’ fees and costs under

35 U.S.C. § 285 as a result of the infringement of the ’731 Patent by Apple.

                                                COUNT II

                          Apple’s Infringement of U.S. Patent No 10,638,941

         41.       AliveCor restates and incorporates by reference all of the allegations made in the

preceding paragraphs as though fully set forth herein.

         42.       AliveCor is the owner, by assignment, of U.S. Patent No. 10,638,941, titled

“Discordance monitoring.” A true and correct copy of U.S. Patent No. 10,638,941 granted by the

U.S. Patent & Trademark Office is attached as Exhibit 2.



00811-99581/12425329.9
                                                                                               Page | 14
            Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 15 of 31




         43.       Defendant Apple has infringed, and is continuing to infringe, literally or under the

doctrine of equivalents, at least independent claim 12 of the ’941 Patent by making, using, selling,

and/or offering for sale its Apple Watch Series 4 and later devices with the ECG App (“Apple

Accused Products”) in the United States, in violation of 35 U.S.C. § 271(a). See, e.g.,

https://support.apple.com/guide/watch/ecg-apdea4c50a57/7.0/watchos/7.0.           Apple     has    also

infringed, and is continuing to infringe, literally or under the doctrine of equivalents claims 16, 18,

and 20-22 of the ’941 Patent.

         44.       At least as of the filing of the complaint, Defendant Apple has knowledge of the

’941 Patent.

         45.       As a non-limiting example, the Apple Watch Series 5 is a smartwatch.

         “Your finger can tell you a lot about your heart. Electrodes built into the Digital Crown and

         the back crystal work together with the ECG app to read your heartʼs electrical signals.

         Simply touch the Digital Crown to generate an ECG waveform in just 30 seconds. The ECG

         app can indicate whether your heart rhythm shows signs of atrial fibrillation — a serious

         form of irregular heart rhythm — or sinus rhythm, which means your heart is beating in a

         normal pattern.”

https://www.apple.com/apple-watch-series-5/.




00811-99581/12425329.9
                                                                                               Page | 15
            Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 16 of 31




https://www.apple.com/healthcare/apple-watch/.

         46.       The Apple Watch Series 5 includes a processor.




https://www.apple.com/watch/compare/.




00811-99581/12425329.9
                                                                             Page | 16
            Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 17 of 31




         47.       The Apple Watch Series 5 includes a first sensor configured to sense an activity

level value of a user, wherein the first sensor is coupled to the processor.




https://support.apple.com/en-us/HT204666 (highlighting added).

         48.       The Apple Watch Series 5 includes a PPG sensor configured to sense a heart rate

parameter of the user when the activity level value is resting, wherein the PPG sensor is coupled to

the processor.




00811-99581/12425329.9
                                                                                            Page | 17
            Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 18 of 31




https://support.apple.com/en-us/HT204666#sensors.

         49.       The Apple Watch Series 5 includes an ECG sensor configured to sense electrical

signals of a heart, wherein the ECG sensor comprises a first electrode and a second electrode, and

wherein the ECG sensor is coupled to the processor.



00811-99581/12425329.9
                                                                                          Page | 18
            Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 19 of 31




https://support.apple.com/en-us/HT204666#sensors.

         50.       The Apple Watch Series 5 includes a non-transitory computer readable storage

medium encoded with a computer program including instructions executable by the processor.




https://www.apple.com/watch/compare/.

         51.       The Apple Watch Series 5 includes instructions executable by the processor to cause

the processor to determine if a discordance is present between the activity level value of the user

and the heart rate parameter of the user.




00811-99581/12425329.9
                                                                                              Page | 19
            Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 20 of 31




https://www.apple.com/healthcare/docs/site/Apple_Watch_Arrhythmia_Detection.pdf.

         52.       The Apple Watch Series 5 includes instructions executable by the processor to cause

the processor to, based on the presence of the discordance, indicate to the user a possibility of an

arrhythmia being present.




https://support.apple.com/en-us/HT208955.




00811-99581/12425329.9
                                                                                              Page | 20
            Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 21 of 31




See also, e.g., Ex. 5.

         53.       The Apple Watch Series 5 includes instructions executable by the processor to cause

the processor to receive electric signals of the user from the ECG sensor to confirm the presence of

the arrhythmia.




https://support.apple.com/en-us/HT208955.




See also, e.g., Ex. 5.

         54.       This description is based on publicly available information and a reasonable
investigation of the structure and operation of the Apple Accused Products. AliveCor reserves the

right to modify this description, including, for example, on the basis of information about the Apple

Accused Products that it obtains during discovery.

         55.       Apple’s infringement has damaged and continues to damage AliveCor in an amount

yet to be determined, but at least a reasonable royalty and/or the lost profits that AliveCor would

have made but for Apple’s acts of infringement.

         56.       This is an exceptional case. AliveCor is entitled to attorneys’ fees and costs under

35 U.S.C. § 285 as a result of the infringement of the ’941 Patent by Apple.



00811-99581/12425329.9
                                                                                               Page | 21
             Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 22 of 31




                                                COUNT III

                            Apple’s Infringement of U.S. Patent No 9,572,499

          57.       AliveCor restates and incorporates by reference all of the allegations made in the

preceding paragraphs as though fully set forth herein.

          58.       AliveCor is the owner, by assignment, of U.S. Patent No. 9,572,499, titled “Methods

and systems for arrhythmia tracking and scoring.” A true and correct copy of U.S. Patent No.

9,572,499 granted by the U.S. Patent & Trademark Office is attached as Exhibit 3.

          59.       Defendant Apple has infringed, and is continuing to infringe, literally or under the

doctrine of equivalents, at least independent claim 11 of the ’499 Patent by making, using, selling,

and/or offering for sale its Apple Watch Series 4 and later devices with the ECG App (“Apple

Accused Products”) in the United States, in violation of 35 U.S.C. § 271(a). See, e.g.,

https://support.apple.com/guide/watch/ecg-apdea4c50a57/7.0/watchos/7.0. Defendant Apple has

also infringed, and is continuing to infringe, literally or under the doctrine of equivalents, claim 16.

          60.       At least as of the filing of the complaint, Defendant Apple has knowledge of the

’499 Patent.

          61.       As a non-limiting example, the Apple Watch Series 5 is a system for determining

the presence of an arrhythmia of a first user, comprising a heart rate sensor coupled to said first

user.
          “Your finger can tell you a lot about your heart. Electrodes built into the Digital Crown and

          the back crystal work together with the ECG app to read your heartʼs electrical signals.

          Simply touch the Digital Crown to generate an ECG waveform in just 30 seconds. The ECG

          app can indicate whether your heart rhythm shows signs of atrial fibrillation — a serious

          form of irregular heart rhythm — or sinus rhythm, which means your heart is beating in a

          normal pattern.”

 https://www.apple.com/apple-watch-series-5/.




 00811-99581/12425329.9
                                                                                                Page | 22
            Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 23 of 31




https://www.apple.com/healthcare/apple-watch/.

         62.       The Apple Watch Series 5 includes a mobile computing device comprising a

processor, wherein said mobile computing device is coupled to said heart rate sensor, and wherein

said mobile computing device is configured to sense an electrocardiogram of said first user.




00811-99581/12425329.9
                                                                                           Page | 23
            Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 24 of 31




https://www.apple.com/healthcare/apple-watch/.




https://www.apple.com/watch/compare/.




00811-99581/12425329.9
                                                                             Page | 24
            Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 25 of 31




         https://support.apple.com/en-us/HT204666#sensors.



         “Your finger can tell you a lot about your heart. Electrodes built into the Digital Crown and

         the back crystal work together with the ECG app to read your heartʼs electrical signals.
         Simply touch the Digital Crown to generate an ECG waveform in just 30 seconds. The ECG


00811-99581/12425329.9
                                                                                              Page | 25
             Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 26 of 31




          app can indicate whether your heart rhythm shows signs of atrial fibrillation — a serious

          form of irregular heart rhythm — or sinus rhythm, which means your heart is beating in a

          normal pattern.”

 https://www.apple.com/apple-watch-series-5/.

          63.       The Apple Watch Series 5 includes a motion sensor.




 https://support.apple.com/en-us/HT204666.

          64.       The Apple Watch Series 5 includes a non-transitory computer readable medium

encoded with a computer program including instructions executable by said processor to cause said

processor to receive a heart rate of said first user from said heart rate sensor, sense an activity level

of said first user from said motion sensor, determine a heart rate variability of said first user based

on said heart rate of said first user, compare and [sic] activity level of said first user to said heart

rate variability of said first user, and alert said first user to record an electrocardiogram using said

mobile computing device.




 00811-99581/12425329.9
                                                                                                Page | 26
            Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 27 of 31




https://www.apple.com/watch/compare/.




https://support.apple.com/en-us/HT204666.




https://support.apple.com/en-us/HT204666#sensors.




00811-99581/12425329.9
                                                                             Page | 27
            Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 28 of 31




https://www.apple.com/healthcare/docs/site/Apple_Watch_Arrhythmia_Detection.pdf.




https://support.apple.com/en-us/HT208955.




See also, e.g., Ex. 5.




00811-99581/12425329.9
                                                                                   Page | 28
            Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 29 of 31




https://www.apple.com/healthcare/apple-watch/.

         65.       This description is based on publicly available information and a reasonable

investigation of the structure and operation of the Apple Accused Products. AliveCor reserves the

right to modify this description, including, for example, on the basis of information about the Apple

Accused Products that it obtains during discovery.

         66.       Apple’s infringement has damaged and continues to damage AliveCor in an amount

yet to be determined, but at least a reasonable royalty and/or the lost profits that AliveCor would

have made but for Apple’s acts of infringement.

         67.       This is an exceptional case. AliveCor is entitled to attorneys’ fees and costs under
35 U.S.C. § 285 as a result of the infringement of the ’499 Patent by Apple.

                                     DEMAND FOR JURY TRIAL

          Plaintiff demands a jury trial for all issues deemed to be triable by a jury.

                                        PRAYER FOR RELIEF


          WHEREFORE, AliveCor requests the Court grant the relief set forth below:

          A.        Enter judgment that Defendant has infringed, and continues to infringe, one or

more claims of the ’731 Patent, the ’941 Patent, and/or the ’499 Patent;



00811-99581/12425329.9
                                                                                               Page | 29
            Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 30 of 31




          B.        Temporarily, preliminarily, or permanently enjoin Defendant, their parents,

subsidiaries, affiliates, divisions, officers, agents, servants, employees, directors, partners,

representatives, all individuals and entities in active concert and/or participation with them, and

all individuals and/or entities within their control from engaging in the aforesaid unlawful acts of

patent infringement;

          C.        Order Defendant to account for and pay damages caused to AliveCor by

Defendant’s unlawful acts of patent infringement;

          D.        Award AliveCor increased damages and attorney fees pursuant to 35 U.S.C. §§

284 and 285;

          E.        Award AliveCor the interest and costs incurred in this action; and

          F.        Grant AliveCor such other and further relief, including equitable relief, as the

Court deems just and proper.




DATED: December 7, 2020                              Respectfully submitted,


                                                  By /s/ J. Mark Mann
                                                    J. Mark Mann
                                                    State Bar No. 12926150
                                                    Mark@TheMannFirm.com
                                                    G. Blake Thompson
                                                    State Bar No. 24042033
                                                    Blake@TheMannFirm.com
                                                    MANN | TINDEL | THOMPSON
                                                    300 W Main Street
                                                    Henderson, TX 75652
                                                    Telephone: (903) 657-8540
                                                    Facsimile: (903) 657-6003

                                                     Sean S. Pak
                                                     Michelle A. Clark
                                                     Andrew M. Holmes
                                                     Philip C. Ducker
                                                     QUINN EMANUEL URQUHART &
                                                     SULLIVAN, LLP
00811-99581/12425329.9
                                                                                                   Page | 30
            Case 6:20-cv-01112-ADA Document 1 Filed 12/07/20 Page 31 of 31




                                         50 California Street, 22nd Floor
                                         San Francisco, CA 94118
                                         Telephone: (415) 875-6600
                                         Facsimile: (415) 875-6700
                                         seanpak@quinnemanuel.com
                                         michelleclark@quinnemanuel.com
                                         drewholmes@quinnemanuel.com
                                         philipducker@quinnemanuel.com

                                         Adam B. Wolfson
                                         QUINN EMANUEL URQUHART &
                                         SULLIVAN, LLP
                                         865 S. Figueroa St., 10th Floor
                                         Los Angeles, CA 90017
                                         Telephone: (213) 443-3000
                                         Facsimile: (213) 443-3100
                                         adamwolfson@quinnemanuel.com




00811-99581/12425329.9
                                                                             Page | 31
